DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 4.
Pending: 1-8.

IDS
Applicant’s IDS(s) submitted on 01/25/2021 and 04/15/2022 has/have been considered and made of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant' s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO' s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Subject Matter Eligibility Claim Analysis 
(See 2019 Revised Patent Subject Matter Eligibility Guidance (PEG))

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim(s) 1-8 are found to be eligible for patentability. The claim(s) fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to machine and process.

Two Part Alice/Mayo Test
Claim(s) 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A

Prong 1: Does the claim recite an abstract idea, law of nature, or a natural phenomenon?

Claim(s) 1-8 is/are directed to an abstract idea. Specifically, representative claim 4 recites:
A method for operating a floating-to-fixed arithmetic framework, the method comprising:
inputting a floating pre-trained convolution neural network (CNN) model to the floating-to-fixed arithmetic framework;
retrieving weights, a bias, and activations for each CNN layer of the floating pre-trained CNN model;
determining dynamic fixed-point formats of the weights, the bias, and the activations for the each CNN layer of the floating pre-trained CNN model to generate dynamic fixed- point format weights, a dynamic fixed-point format bias, and dynamic fixed-point format activations for the each CNN layer of the floating pre-trained CNN model;
summing products of each dynamic fixed-point weight and its corresponding dynamic fixed-point format activation for the each CNN layer of the floating pre-trained CNN model for generating a first output of each CNN layer of a CNN model;
truncating the first output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a second output of the each CNN layer of the CNN model;
adding the dynamic fixed-point format bias with the second output of the each CNN layer of the CNN model for generating a third output of the each CNN layer of the CNN model;
truncating the third output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a dynamic fixed-point output of the each CNN layer of the CNN model;
combining dynamic fixed-point outputs of CNN layers of the CNN model to generate a dynamic fixed-point CNN model;
and the floating-to-fixed arithmetic framework outputting the dynamic fixed-point CNN model.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitation are the “additional elements”. 
The highlighted portion of the claim constitute an abstract idea because the claim(s) recite:
 (a) Mathematical concepts - mathematical relationships, as the instant claim merely recite generic mathematical operations being performed on a generic hardware.
Accordingly, the claim recites abstract ideas.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element(s) – floating-to-fixed arithmetic framework such that it amounts no more than mere instructions to apply the exception using a generic floating-to-fixed arithmetic framework component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Step 2B: 
Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Independent claim 1 is/are analogous to the representative claim 4, written as a device claim. Claim 4 does not contain any additional elements. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice

Dependent claim(s) 2 contains a further “additional element”, namely CPU and GPU. However, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea because additional element is/are recited at a high level of generality (without any details making it a particular, unconventional type of CPU or GPU) and use of additional element is well-understood, routine, and conventional.

Dependent claim(s) 3 and 5-8 extend(s) the abstract idea by adding details to the algorithm, but does not contain further “additional elements”.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over MELLEMPUDI (US 20180322607 A1).

Re: Independent Claim 1, MELLEMPUDI discloses an arithmetic framework system (MELLEMPUDI Figs. 1, 2) comprising:
a floating-to-fixed arithmetic framework on an arithmetic operating hardware (e.g. MELLEMPUDI Fig. 2), the floating-to-fixed arithmetic framework being configured to:
receive a floating pre-trained convolution neural network (CNN) model (e.g. MELLEMPUDI Fig. 2: Data to 200 from 222);
retrieve weights, a bias, and activations for each CNN layer of the floating pre-trained CNN model (e.g. MELLEMPUDI Fig. 2: Data to 200 from 222);
determine dynamic fixed-point formats of the weights, the bias, and the activations for the each CNN layer of the floating pre-trained CNN model to generate dynamic fixed-point format weights, a dynamic fixed-point format bias, and dynamic fixed-point format activations for the each CNN layer of the floating pre-trained CNN model (e.g. MELLEMPUDI Figs. 15A-B and ¶¶ [0193]-[0196]);
sum products of each dynamic fixed-point format weight and its corresponding dynamic fixed-point format activation for the each CNN layer of the floating pre-trained CNN model for generating a first output of each CNN layer of a CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
truncate the first output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a second output of the each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
add the dynamic fixed-point format bias with the second output of the each CNN layer of the CNN model for generating a third output of each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]);
truncate the third output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a dynamic fixed-point output of the each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
combine dynamic fixed-point outputs of CNN layers of the CNN model to generate a dynamic fixed-point CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]);
and output the dynamic fixed-point CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]); and
a memory configured to save the floating pre-trained convolution neural network (CNN) model, the CNN model, and the dynamic fixed-point CNN model (e.g. MELLEMPUDI Fig. 2: Memories 222).
While MELLEMPUDI does not explicitly recite limitations of the instant claim, the reference as a whole makes it obvious how floating point formatted data for neural networks can be converted to fixed-point format. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the conversion schemes of MELLEMPUDI to the instant claims in order to convert floating point formatted neural network to fixed point neural network (see e.g., MELLEMPUDI Abstract and at least ¶¶ [0003]-[0004] and [0189]-[0192]).

Re: Claim 2, MELLEMPUDI discloses all the limitations of claim 1 on which this claim depends. MELLEMPUDI further discloses:
wherein the arithmetic operating hardware is a central processing unit (CPU) or a graphics processing unit (GPU) (see e.g., MELLEMPUDI Figs. 2D, 3A GPGPUs ).

Re: Claim 3, MELLEMPUDI discloses all the limitations of claim 1 on which this claim depends. MELLEMPUDI further discloses:
wherein the floating-to-fixed arithmetic framework is further configured to:
input the dynamic fixed-point CNN model to the floating-to-fixed arithmetic framework (e.g. MELLEMPUDI Fig. 2: Data to 200 from 222).

Re: Independent Claim 4, MELLEMPUDI discloses a method for operating a floating-to-fixed arithmetic framework (e.g. MELLEMPUDI Abstract), the method comprising:
inputting a floating pre-trained convolution neural network (CNN) model to the floating-to-fixed arithmetic framework (e.g. MELLEMPUDI Fig. 2: Data to 200 from 222);
retrieving weights, a bias, and activations for each CNN layer of the floating pre-trained CNN model (e.g. MELLEMPUDI Fig. 2: Data to 200 from 222);
determining dynamic fixed-point formats of the weights, the bias, and the activations for the each CNN layer of the floating pre-trained CNN model to generate dynamic fixed- point format weights, a dynamic fixed-point format bias, and dynamic fixed-point format activations for the each CNN layer of the floating pre-trained CNN model (e.g. MELLEMPUDI Figs. 15A-B and ¶¶ [0193]-[0196]);
summing products of each dynamic fixed-point weight and its corresponding dynamic fixed-point format activation for the each CNN layer of the floating pre-trained CNN model for generating a first output of each CNN layer of a CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
truncating the first output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a second output of the each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
adding the dynamic fixed-point format bias with the second output of the each CNN layer of the CNN model for generating a third output of the each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]);
truncating the third output of the each CNN layer of the CNN model according to the dynamic fixed-point format activations for generating a dynamic fixed-point output of the each CNN layer of the CNN model (e.g. MELLEMPUDI Figs. 19A-B, 20 and ¶¶ [0225]-[0234]);
combining dynamic fixed-point outputs of CNN layers of the CNN model to generate a dynamic fixed-point CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]);
and the floating-to-fixed arithmetic framework outputting the dynamic fixed-point CNN model (e.g. MELLEMPUDI Figs. 21A-C and ¶¶ [0236]-[0239]).
While MELLEMPUDI does not explicitly recite limitations of the instant claim, the reference as a whole makes it obvious how floating point formatted data for neural networks can be converted to fixed-point format. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the conversion schemes of MELLEMPUDI to the instant claims in order to convert floating point formatted neural network to fixed point neural network (see e.g., MELLEMPUDI Abstract and at least ¶¶ [0003]-[0004] and [0189]-[0192]).

Re: Claim 5, MELLEMPUDI discloses all the limitations of claim 4 on which this claim depends. MELLEMPUDI further discloses:
The method of claim 4, further comprising:
inputting the dynamic fixed-point CNN model to the floating- to-fixed arithmetic framework (see e.g., MELLEMPUDI Figs. 2D, 3A GPGPUs ).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
KIM (US 20200074285 A1) discloses an artificial neural network (ANN) system includes a processor, a virtual overflow detection circuit and a data format controller. The processor performs node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations and performs a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values. The virtual overflow detection circuit generates a virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values. The data format controller determines a (k+1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information. An overflow and/or an underflow are prevented efficiently by controlling the fixed-point format using the virtual overflow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov